Citation Nr: 1042636	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  08-05 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for sinusitis.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from 
April 1977 to April 1980.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The Board has had the case before it on a 
previous occasion, and it was remanded in June 2010 for 
additional development.  Unfortunately, additional evidentiary 
development is needed, and the appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.

The Veteran appeared at a Travel Board hearing in March 2010.  A 
transcript is associated with the claims file.  


REMAND

The Veteran contends that he developed chronic sinusitis during 
his active military service, and that he currently experiences 
the same disorder.  

The Board, in a remand order of June 2010, noted that the service 
treatment records list complaints of sinus drainage in April 
1978, and the Veteran was to be scheduled for a current VA 
examination to determine if any current sinusitis was causally 
related to service, to include the noted in-service episode of 
sinus problems.  The Veteran was examined in June 2010 in 
response to the remand order, and the examining physician noted 
that there was no evidence of current sinusitis.  As this 
examiner concluded that no current sinus disease was present 
(although he did note the presence of a deviated nasal septum), 
there was no opinion entered with regard to etiology of the 
claimed opinion.  The examiner did indicate that he reviewed the 
claims file and the relevant medical history.  

The Board notes that the Veteran has had treatment for chronic 
sinusitis post-service, and that a May 2007 VA report lists a 
diagnosis of chronic sinusitis on the basis of a computerized 
tomography (CT) scan.  Indeed, this report makes an assessment of 
chronic sinusitis after noting a small air fluid level in the 
right maxillary sinus, consistent with a mucous retention cyst.  
Milder, inferior turbinate hypertrophy was noted bilaterally, and 
no frank purulence or polyps were visualized on anterior 
rhinoscopy.  The Veteran was to be medicated with Flonase and 
nasal saline, and Claritin was to be started as a result of 
examination findings.  A repeat CT was deemed to be necessary if 
the Veteran continued to report symptoms; however, at the time of 
the clinical visit, the CT did not reveal additional sinus 
disease, particularly in the sphenoid, frontal, or ethmoid 
sinuses.   

The 2007 VA otolaryngology clinical report does make a diagnosis 
of chronic sinusitis, with abnormal findings in the right 
maxillary sinus.  Although the examiner noted that sinus disease 
(other than what was noted in the right maxillary sinus) was not 
apparent on a then-recent CT, this was not a sufficient enough 
finding to rule out the diagnosis of a chronic sinusitis.  Thus, 
the Board must conclude that the Veteran has had, at least as 
late as 2007, a current diagnosis of the claimed condition.  
Given this, the conclusion of the 2010 examiner regarding the 
lack of a current sinus disorder requires some additional 
clarification.  

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current disability.  
In the absence of proof of a present disability, there can be no 
valid claim for service connection.  See Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  The Board notes that the requirement of 
a current disability is satisfied when the claimant has a 
disability at the time a claim for VA disability compensation is 
filed or during the pendency of that claim, and that a claimant 
may be granted service connection even though the disability 
resolves prior to adjudication of the claim.  See McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, there is 
evidence of a disability when the claim was filed; however, it is 
apparent that the most recent medical assessment failed to note 
the presence of sinus disease.   The claim must be remanded so 
that the June 2010 examiner can issue an addendum opinion in 
light of the results of the 2007 report.  Should he maintain his 
opinion that current sinus disease is not present, he must 
address whether it is at least as likely as not that the chronic 
sinusitis diagnosed in 2007 had causal origins in service, to 
include the documented episode of sinus treatment in 1978.   See 
McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 & Supp. 
2010) are fully satisfied.

2.  The Veteran's claims file is to be sent 
to the examiner who conducted the June 2010 
examination (if available) for an addendum 
opinion regarding the existence of sinusitis.  
The examiner is asked to reference the 2007 
diagnosis of chronic sinusitis (based on CT 
evidence), and should opine as to whether the 
disability has resolved since that time.  
Regardless of whether the disability is no 
longer present, the examiner is to be 
informed that the 2007 diagnosis represents a 
current diagnosis when the claim was filed, 
and as such, he is to be instructed to offer 
an opinion as to whether the sinusitis noted 
at that time had causal origins in service.  
Specifically, the examiner is asked to state 
whether it is at least as likely as not (50 
percent probability or greater) that current 
sinusitis (or, if resolved, sinusitis noted 
to be present in 2007) had causal origins in 
service, to include documented treatment for 
draining sinuses in 1978.  A detailed 
rationale should accompany any conclusions 
reached.  

3.  After conducting the indicated 
development, readjudicate the Veteran's 
claim.  If the claim remains denied, issue an 
appropriate supplemental statement of the 
case and forward the case to the Board for 
final adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


